

EXHIBIT 10.2
 
SEPARATION AGREEMENT
 
THIS SEPARATION AND RELEASE AGREEMENT (“Agreement”) is between Max Lyon
(“Employee”) and Adeona Pharmaceuticals, Inc. (“Employer”) and is in
consideration of their mutual undertakings as set forth in this Agreement.
 
Because the parties to this Agreement wish to set forth clearly the terms and
conditions of Employee’s departure from his employment, they agree as follows:
 
1.   This Agreement reflects the parties’ desire to end their employment
relationship in a business-like fashion.
 
2.            Employee hereby resigns his position as CEO and President and
member of the board of directors effective as of the date of execution of this
agreement (the “Separation Date”). Employee will be paid his regular salary
through the Separation Date.
 
3.           Employer will pay Employee two (2) month’s severance payment in the
form of immediately registered, freely tradable Form S-8 shares of the
Employer’s common stock (‘Stock”) equal in value to two (2) month’s salary less
an amount of $9,054 which represents funds owed by Employee to Employer. Total
amount due Employee to be $22,613 (the “Severance Stock”). The Severance Stock
will be issued and valued at the closing price on the date of issue and issued
within 5 business days of the execution of this agreement.  Employee shall issue
two checks to the Corporation to cover Employee’s check in the amount of $17,100
due to the Corporation which was returned for insufficient funds in connection
with the  Employee’s stock option exercise and stock sale in December 2009.  One
check in the amount of $8,550 shall be certified, the other shall be held by
Corporation pending the earlier of (a) Employee’s realization of gross proceeds
of at least $8,550 from the sale of Severance Stock, or (b) February 18, 2010
provided the Corporation has issued the Employee the Severance Shares within 5
business days of the date of termination.  In the event that such check is
returned for insufficient funds, the Employee shall pay the Corporation an
uncontestable penalty of $10,000 plus collection expenses.
 
4.           Employee shall retain the right to exercise the stock options he
has vested as of the date of this agreement, in accordance with his employment
agreement with the company dated June 26, 2009 (“Employment Agreement”) for a
period of ninety (90) days from the termination . Employer shall enable the
exercise of these options by Employee in the normal fashion it has enabled other
employees to exercise their stock options and without any restrictions.
 
5.           Employee agrees to immediately return all corporate property
including the Corporation’s laptop computer together with all electronic and
written files existing as of as of February 4, 2010.
 
6.           If any of the provisions of this Agreement are held to be invalid
or unenforceable, the remaining provisions will nevertheless continue to be
valid and enforceable.
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
 
7.           This Agreement is made and shall be construed and performed under
the laws of the State of Michigan without regard to its choice or conflict of
law principles and the parties agree to Michigan as the exclusive venue for any
disputes  arising hereunder.
 


Dated:  February 6, 2010
 
ADEONA PHARMACEUTICALS, INC.
 
By  /S/ Steve H. Kanzer                                    
 
Name: Steve H. Kanzer
 
Title: Chairman
 
 
Dated:  February 6, 2010
 
MAX  LYON
 
 /S/ Max Lyon                                         
 


